ON MOTION FOR REHEARING.
Gilbert, Justice.
While the judgment of affirmance is adhered to, the ruling as then worded was misleading, and some of the words are now stricken out in order to make the ruling conform to the agreed statement mentioned. The original briefs of counsel on both sides showed a thorough study of practically all of the cases bearing on the question here involved. The couTt considered all of them, and on the motion for rehearing the cases have been re-examined. It is easy to be seen that no two of the conveyances employed exactly the same 'language. The margin of difference is very small, but different results naturally follow. It may be useful to quote from what was said in Johnson v. Valdosta &c. R. Co., 169 Ga. 559, 563 (150 S. E. 845) : “What is the test by which we determine whether a deed creates an easement in, or conveys title to, land? The crucial test is the intention of the parties. In arriving at the intention we must look to the whole deed, and not merely upon disjointed parts of it. The recitals in the deed, the contract, the subject-matter, the object, purpose, and the nature of restrictions or limitations, and the attendant facts and circumstances of the parties at the time of making the deed are to be considered. G. & F. Ry. Co. v. Swain, 145 Ga. 817 (90 S. E. 60); Mayor &c. of Savannah v. Barnes, 148 Ga. 317, 319, 321 (96 S. E. 625, 3 A. L. R. 419); A., B. & A. Ry. Co. v. Coffee County, 152 Ga. 432 (110 S. E. 214). The consideration of the deed under consideration was the substantial sum of $400. In this respect it differs from conveyances to railroad companies of rights of way based upon nominal considerations and of benefits to be derived by the grantors from the construction and operation of railroads over or through their lands.” It will be noted that in that case the consideration was *848$400, a substantial sum for the amount of land conveyed, and the court called attention to that fact as a circumstance to be considered. Also, in that case the conveyance was to the railroad, its successors and assigns, forever in fee simple; and the title was warranted against the claims of all persons whomsoever. In the present case the consideration is $1, and “the benefits accruing to me from the construction” of the railroad. The conveyance is not to “successors and assigns” of the railroad company. It is for a right of way.' There is no warranty or mention of fee-simple title. There is a reservation of the right to farm on the land conveyed until needed for railroad purposes, etc. Under these facts the court is of the opinion that the judgment already rendered was correct. The movant cites Tift v. Savannah, F. & W. Ry. Ga., 103 Ga. 580 (30 S. E. 266), and Lawson v. G. S. & F. Ry. Co., 142 Ga. 14, 16 (82 S. E. 233), as apparently having been overlooked by this court. The cases are very close, but there is sufficient difference in their facts and the provisions of the conveyances to differentiate them. The motion is denied.